Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.

Response to Arguments
Applicant’s arguments filed 26 March 2021 regarding the rejections of record under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the support." There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the examiner is considering “the support” to refer to the substrate of Claim 18.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities: Claim 14 is dependent on Claim 13, which is currently cancelled. For the sake of compact prosecution, since Claim 13 formerly depended from Claim 18, Claim 14 will be construed as “wherein the fuel cell further comprises a non-metallic support.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2013/0029252 A1), of record, in view of Ballantine (US 2006/0057440 A1), newly cited.
Regarding Claims 18, 2-4, 14-15, and 20, Lo teaches a fuel cell (a proton exchange membrane fuel cell, see [0018]) comprising a fuel cell electrode comprising a non-metallic, carbon substrate (carbon, see [0025] indicating a Ketjen Black carrier), as required by instant Claims 14-15, and a catalyst comprising a PdCoW material (see tables 1 and 6 which show examples including PdCoW). Lo also teaches a fuel cell (100, see [0018] and figure 1) that includes an anode electrode (102), a cathode electrode (104), an electrolyte/ proton exchange membrane (106), as required by Claim 20, with a fuel supply and an oxidant supply (see [0005-[0006], [0027], [0032] and [0036]).
Lo does not explicitly recite that the catalyst material is an alloy.
However, the synthesis of Lo includes example steps and calcination steps that would be expected to result in an alloyed catalyst (see [0025]-[0036]).
Lo also does not explicitly recite that the claimed “at least two other transition metals, at least one of which binds to hydrogen and/or carbon monoxide at least as strongly as Pd does” as required by Claim 18, nor does Lo explicitly recite that at least two of the at least two other transition metals bind to hydrogen and/or carbon monoxide at least as strongly as or more strongly than Pd does, as required by Claims 2-4.
However, since Lo teaches Co and W, and the instant specification at page 6 lines 5-18 indicates that Co and W are the most preferred elements to bind with hydrogen and/or carbon monoxide, Lo also teaches these aspects of the claims.
Lo does not teach the PdCoW material as an anode material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conventional anode material of Ballantine which appreciates the use of palladium with the palladium containing alloy recited by Lo in order to prevent CO poisoning and lower the cost of the catalyst by removing platinum in favor of palladium.
Regarding Claim 12, Lo further teaches that the catalyst consists essentially of Pd, Co and W (see comparative example 3 which includes PdCoW).
Regarding Claims 17 and 19, Lo does not teach that the fuel cell anode is a hydrogen oxidizing fuel cell anode nor does Lo teach that the fuel supply supplies hydrogen gas.
However, Ballantine further teaches that the fuel cell may include a reformer which converts a hydrocarbon such as methane or methanol (as appreciated by Lo, see Lo [0027] indicating the use of methanol) into a hydrogen-rich fuel stream (see Ballantine [0016]). Further, Ballantine teaches that the fuel is supplied to the anode side (see [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conventional anode material of Ballantine which appreciates the use of palladium with the palladium containing alloy recited by Lo in order to prevent CO poisoning and lower the cost of the catalyst by removing platinum in favor of palladium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723